—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 6, 1992, convicting defendant, after jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant failed to object or take exception to any of the trial court’s rulings he now claims were erroneous and prejudicial, and thus failed to preserve his claims for appellate review as a matter of law (CPL 470.05). In any event, the evidence against defendant was overwhelming, and a review of the record as a whole indicates that, despite certain comments of the trial court that might better have been left unsaid, the jury was not prevented from arriving at an impartial judgment on the merits (People v Moulton, 43 NY2d 944, 946). In this connection, defendant’s claim that his trial counsel was accorded disparate treatment by the trial court is belied by counsel’s failure to enter any objection, or to move for a mistrial on such ground (see, People v Tucker, 140 AD2d 887, 892, lv denied 72 NY2d 913).
Defendant’s challenge to the trial court’s expanded no adverse inference charge is unpreserved for appellate review as a matter of law, and we find no reason to review in the interest of justice. The charge did not impermissibly comment on any failure of defendant to offer sworn testimony, it conveyed the appropriate legal principle, and the minor expansion on the statutory language would not merit reversal (People v Alexander, 168 AD2d 297).
We have considered defendant’s additional claims of error and find them to be either unpreserved or without merit. Concur—Murphy, P. J., Carro, Wallach, Kassal and Nardelli, JJ.